


Exhibit 10.3    


AGREEMENT FOR NON-QUALIFIED STOCK OPTION
under the
PAID, INC. 2002
STOCK OPTION PLAN
THIS AGREEMENT is made this 8th day of August, 2012, by and between PAID, INC.,
a Delaware corporation (the “Company”), and W. AUSTIN LEWIS, IV (the
“Optionee”).
WHEREAS, the Board of Directors of the Company (the “Board”) considers it
desirable and in the Company's interest that the Optionee be given an
opportunity to purchase its shares of common stock, par value $.001 per share
(“Shares”), pursuant to the terms and conditions of the Company's 2002 Stock
Option Plan (the “Plan”), to provide an incentive for the Optionee and to
promote the interests of the Company.
NOW, THEREFORE, it is agreed as follows:
1.    Grant of Option. The Company hereby grants to the Optionee an option to
purchase from the Company 5,000,000 Shares (“Option Shares”) at the exercise
price per Share of $.065. Subject to earlier expiration or termination of the
option granted hereunder, this option shall expire on the 10th anniversary of
the date hereof.
2.    Period of Exercise of Option. The Optionee shall be entitled to exercise
the option granted hereunder to purchase Option Shares immediately. Appropriate
adjustment shall be made to the number of Shares available for the grant of
options and the number of Shares which are subject to outstanding options
granted under the Plan to give effect to any stock splits, stock dividends, or
other relevant changes in the capitalization of the Company occurring after the
adoption of the Plan by the Board. The decision of the Board as to the amount
and timing of any such adjustment shall be conclusive.
3.    Accelerated Exercise. In the event of an Extraordinary Event (as defined
in the Plan) involving the Company, then regardless of whether any option
granted pursuant to the Plan has vested or become fully exercisable, all Option
Shares granted hereunder shall immediately vest and become fully exercisable for
the full number of Shares subject to any such option on and at all times after
the “Event Date” (as defined in the Plan) of the Extraordinary Event, in
accordance with the terms and conditions described in the Plan.
4.    Exercise Periods. In the event of termination of employment of the
Optionee for cause, all unexercised options shall immediately lapse and be
forfeited, hi the event of the death or disability of the Optionee, or in the
event of termination of his or her employment other than for cause, the Plan
permits certain extended exercise periods. In no event shall this option survive
more than ten (10) years, other than as expressly required for non-qualified
stock options in the Plan.
5.    Method of Exercise. In order to exercise the Option Shares granted
hereunder, the Optionee must give written notice to the Secretary of the Company
at the Company's principal place of business, substantially in the form of
Exhibit 1 hereto, accompanied by full payment of the exercise price for the
Option Shares being purchased, in accordance with the terms and provisions of
the Plan.
6.    Manner of Payment. An Optionee may pay the exercise price for Shares
purchased hereunder either (i) in cash or by check payable to the order of the
Company, (ii) with Shares of the Company, to the extent the Fair Market Value of
such Shares on the date of exercise equals the exercise price for the Option
Shares purchased, (iii) by surrender to the Company of options to purchase
Shares, to the extent of the difference between the exercise price of such
options and the Fair Market Value of the Shares subject to such options (the
“spread”), or (iv) a




--------------------------------------------------------------------------------




combination of (i), (ii) and (iii) above. The Company shall have the right, and
the Optionee may require the Company, to withhold and deduct from the number of
Option Shares deliverable upon the exercise hereof a number of Option Shares
having an aggregate Fair Market Value equal to the amount of taxes and other
charges that the Company is obligated to withhold or deduct from amounts payable
to the participant.
7.    Limitation upon Transfer. The Option Shares may not be transferred by the
Optionee other than by will and the laws of descent and distribution, may not be
assigned, pledged or hypothecated, and shall not be subject to execution,
attachment or similar process. This option is exercisable only by the Optionee
during his or her lifetime, and only in the manner set forth herein. Upon any
attempt to transfer any Option Share, or to assign, pledge, hypothecate or
otherwise dispose of this option in violation of this provision, or upon the
levy of any attachment or similar process upon this option or any rights
hereunder, this option shall immediately lapse and become null and void.
8.    Plan; Applicable Law. This Agreement is subject in all respects to the
provisions of the Plan, a copy of which has been provided to the Optionee. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, excluding its provisions relating to conflicts of laws.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal, intending this to be a sealed instrument, as of the date first above
written.
ATTEST:
 
PAID, INC.
 
 
 
 
 
 
 
 
 
 
/s/
 
By:
/s/ Richard Rotman
 
 
 
 
Richard Rotman, Vice President
 
 
 
 
 
 
WITNESS:
 
OPTIONEE:
 
 
 
 
 
/s/
 
/s/ W. Austin Lewis, IV
 
 
 
W. Austin Lewis, IV
 





--------------------------------------------------------------------------------








EXHIBIT 1
Date: ____________________, 20___
Secretary
PAID, INC.
To the Secretary:
I hereby exercise my option to purchase __________ shares of common stock, par
value $.001 per share (“Shares”), of PAID, INC. (the “Company”) in accordance
with the terms set forth in the Agreement for Non-Qualified Stock Option under
the 2012 Stock Option Plan.
In full payment for such exercise, please find enclosed
¨    Check in the amount of $_____________
¨    Shares having a Fair Market Value of $____________
¨
Options having an exercise price of $___________, to purchase ___________ Shares
having a Fair Market Value of $______________, resulting in a “spread” of
$______________.

¨    I authorize the Company to withhold a number of Shares equal to any
withholding obligation applicable to me.
¨    I understand that in the event that the Shares have not been registered
under the Securities Act of 1933, as amended (the “Act”), or any state
securities laws (the “State Acts”), the transferability of the Shares is
therefore subject to restrictions imposed by those laws. I hereby represent to
the Company that I am acquiring the Shares with no intention of reselling any of
such Shares in any distribution within the meaning of the Act. Specifically, I
represent to the Company that I am purchasing the Shares for investment purposes
for my own account, that no one else has any beneficial ownership in the Shares,
that the Shares are not and are not to be the subject of any pledge or other
lien, and that I do not intend to and will not resell the Shares unless, at a
future date, they are registered under the Act and applicable state securities
laws, or in the opinion of securities counsel acceptable to the Company, a
specific exemption from registration is available in connection with any such
resale.
Very truly yours,


 
W. Austin Lewis, IV





